Citation Nr: 1242934	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-28 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas



THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from October 1970 to September 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by the RO which, in part, denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  The Veteran did not engaged in combat with the enemy during military service.  

2.  Credible supporting evidence of an in-service stressor sufficient to support a diagnosis of PTSD has not been demonstrated.  

3.  The Veteran has a dysthymic disorder as a result of military service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have PTSD that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2012). 

2.  A dysthymic disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).   







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326.  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in September and December 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs) and all VA medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal and was afforded an opportunity for a personal hearing, but declined.  The VA examination was comprehensive and adequate upon which to base a decision on the merits of the issue on appeal.  The VA examiner personally interviewed and examined the Veteran, elicited a medical history and provided a comprehensive explanation for the conclusions reached.  

Additionally, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection:  In General

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) a link, established by medical evidence, between current symptomatology and the claimed, in-service stressor.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" as established by official records, including recognized military combat citations, or other supportive evidence.  If VA finds that the Veteran engaged in combat with the enemy and the alleged stressor is combat-related, then the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines that the Veteran did not engage in combat with the enemy or that the Veteran engaged in combat with the enemy but the alleged stressor is not combat-related, the Veteran's lay testimony, by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 142 (1993).  

The regulations pertaining to PTSD were recently amended and 38 C.F.R. § 3.304(f)(3) no longer requires the verification of an in-service stressor if involving "fear of hostile military or terrorist activity."  Rather, lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.  

Factual Background & Analysis

The Veteran contends that he suffers from depression and PTSD related to his military service during the Vietnam War.  The Veteran reported that he was against the war and participated in various anti-war protests during high school, but that he was forced to enlist for military service to avoid incarceration for steeling a six pack of beer and a pair of binoculars from a yacht club.  The Veteran reported that he chose the Navy rather than be drafted into the Army, and that he served aboard an aircraft carrier in Vietnam.  In various stressor statements, the Veteran described his antipathy at being a "cog in the war machine" at so little cost to himself, and that he suffered "severe depression" over his guilt.  He said that he was so depressed that he thought about jumping over the ship's railing, but that he didn't go through with it after a friend came looking for him.  The Veteran reported one of his stressors involved the ship-wide broadcast of the last minutes of a squadron commander's short flight as he slowly rolled over into the sea, because the "black box" fell into his lap preventing him from ejecting and leaving him unable to control the aircraft.  He also mentioned being depressed when they on-loaded a body across the hanger deck and stored it in the ship's meat locker with an 11 year old roast that the Veteran discovered as a mess cook.  

Initially, it should be noted that the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show, on the Veteran's claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

Concerning the Veteran's contentions, while he is competent to provide evidence regarding his personal experiences, any such assertions must be weighed against other contradictory or inconsistent statements and objective evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) [it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints].  

As an initial matter, the Board notes that the Veteran's service treatment records (STRs) are completely silent for any complaints, treatment, abnormalities or diagnosis referable to any psychiatric problems during service.  

The first objective evidence of any psychiatric treatment was in December 2006.  At that time, the Veteran was seen by VA psychiatric services for complaints of severe depression, and reported that he over analyzes everything and has difficulty making any decisions.  He sometimes feels like he is "psychologically committing suicide" and recalled that the first time he felt like that was in the Navy, and would sit for hours thinking about falling off the ship.  The Veteran reported that he first saw a counselor for about three to four months while in college, after he decided to change his major.  He also reported seeking counseling after he was fired from his custodial job.  (In another document of record, the Veteran reported that he worked as a custodian from 2001 to 2006.)

When seen by VA in February 2007, the Veteran reported that he started suffering from depression in 1980, after his brother was killed in a motor vehicle accident.  He also reported that he was having academic problems in college prior to this, and believed that this was due to depression.  He said that he participated in a veterans outreach program around 1975/76, and that he received private treatment in 1993, 2003 and 2004.  

When seen by VA in May 2007, the Veteran reported a history of psychiatric treatment since 1974.  

On his application for VA compensation, received in October 2007, the Veteran reported that his mental and emotion problems began in 1971, and that he has been treated by VA since September 2006.  Later in the application, the Veteran reported that his depression and PTSD began in 1975.  

In a stressor statement, received in October 2007, the Veteran reported that he received counseling from student services during the three years that it took him to complete his last nine credits in college (1980-83).  

In a letter received in February 2008, the Veteran reported that he first sought VA psychiatric counseling in Houston shortly after his discharge from service, but that he was told that he didn't have a claim and was "intimidated" into not filing.  He said that he sought VA psychiatric counseling for PTSD a second time while in college after his brother died, but was told that he didn't have a claim and was again intimidated into not filing.  

In a letter received in September 2008, the Veteran reported that after college (graduated in 1983), he worked for three different architectural firms over a four year period, and was fired from the last job after he was caught "doctoring" his time sheets.  He said that he attempted to get VA counseling at that time, but was told that he didn't have a claim and was not allowed to start the process.  

When seen by VA in November 2009, the Veteran reported that he received psychiatric counseling for "job related depression" in the mid-1980's to the late 1990's and again in the late 1990's.  

The favorable evidence in this case consists of a letter from a former neighbor of the Veteran, [redacted], dated in October 2007, to the effect that he encouraged the Veteran to apply for VA compensation for emotional problems related to his military service in Vietnam.  Mr. [redacted] reported that while he is a clinical psychologist, he had never examined the Veteran but suggested that he seek VA treatment for possible PTSD, based on conversations they had.  Mr. [redacted] stated that he "felt" that the Veteran suffered from PTSD secondary to his experiences in Vietnam as well as the military in general.  

In June 2011, the Veteran was examined by VA (QTC) to determine the nature and etiology of any identified psychiatric disorder.  The examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history, and clinical findings on examination.  The Veteran reported that he was convicted of stealing tools and sentenced to seven days in the brig while on the USS Saratoga.  He also reported that he first sought psychiatric counseling for depression while in college in 1976.  The Veteran did not describe any specific stressors or traumas in service and said that the most distressing aspect of his service was participating in an "immoral war."  When asked about specific stressors, the Veteran reported that others aboard the aircraft carrier pulled a body from the water and that it was stored in the refrigerator near the crew's food.  He also reported that a squadron commander lost control of his aircraft after takeoff and crashed into the sea, and that the incident was broadcast over the ships speakers.  When asked how he felt after the latter incident, the Veteran said that he had "a hard time feeling sorry for the people who wanted to be there."  

The examiner indicated that while the Veteran reported a few symptoms of PTSD, they were not significantly distressing and did not meet the criteria to support a diagnosis of PTSD.  The diagnosis was dysthymic disorder on Axis I, and personality disorder on Axis II.  The examiner indicated that the Veteran's dysthymic disorder appears to have been precipitated by his participation in the Vietnam War, but did not specifically involve fear of hostile military/terrorist activities, and that he has consistently reported a history of symptoms since entering military service, including seriously contemplating suicide in service.  She commented that the Veteran was overly conscientious, scrupulous and inflexible about matters of morality, ethics and values to the point that this negatively impacts on his functioning.  

Concerning the claim of service connection for PTSD, while the Veteran was evaluated by VA psychiatric services on numerous occasions since 2006, and underwent psychological testing for PTSD in June 2011, there is no competent medical evidence that the Veteran meets the criteria for a diagnosis of PTSD.  The only favorable evidence suggesting that the Veteran might have PTSD is a letter from a neighbor (psychologist) who acknowledged that he never examined the Veteran and merely recommended that he seek VA treatment for possible PTSD.  Inasmuch as the neighbor did not evaluate the Veteran or provide any discussion or analysis of the Veteran's alleged stressors or symptoms, or an explanation as to the basis for his belief, the Board finds the statement to be of little probative value and declines to assign it any evidentiary weight.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.); Miler v. West. 11 Vet. App. 345, 348 (1998) (a bare conclusion, even when reached by a health care professional, is not probative without a factual predicate in the record.); Black v. Brown, 5 Vet. App. 458 (1993, (medical opinion is inadequate when it is unsupported by clinical evidence).  Accordingly, service connection for PTSD is not in order.

Before addressing the etiology of the Veteran's current psychiatric diagnosis - dysthymic disorder, the Board must first address whether the Veteran is a credible historian.  Given that the current psychiatric diagnoses (dysthymic disorder) was based on the Veteran's self-described history of symptoms and alleged experiences in service, the accuracy and reliability of his affirmations are central to the resolution of this claim and must be weighed against other contradictory statements and evidence of record.  

In this regard, the Board notes that the Veteran has given numerous inconsistent and contradictory statements concerning the onset and severity of his symptoms and psychiatric treatment, and raises serious doubts as to his ability to provide accurate and reliable historical information.  As discussed above, the Veteran has given various dates as to the onset of his symptoms, reporting that they began in 1971, 1975, and 1980.  He also reported that his symptoms began when his ship was on patrol off Vietnam (1972), and that he experienced some type of "existential crisis" at the time of service enlistment.  (See June 2011 VA psychiatric examination.)  Similarly, the Veteran has given an inconsistent accounting of his alleged treatments, reporting that he was first treated in 1974, then 1975, then 1976, then in the early 1980s.  The Veteran also reported that he participated in a veterans outreach program in the 1970's (see February 2007 VA outpatient note), and that he sought VA psychiatric treatment shortly after service and again in the early 1980's, but was "intimidated" from filing a claim in both instances.  

Regarding the latter assertion, the Board notes that the Veteran filed a claim for VA benefits for a back disability in August 1975, and attempted to reopen the claim again in October 1994.  However, he made no mention of any psychiatric problems on either occasion.  That the Veteran would suffer from chronic depression, guilt and other psychiatric symptoms since service - which he has always believed were related to his military service, and would allegedly participate in a veterans outreach program for PTSD shortly after discharge from service, but that he would never mention his chronic psychiatric problems or alleged treatment on his original application for VA compensation in 1975, or on his subsequent claim in 1994, is not rational or believable.  Furthermore, the fact that the Veteran filed claims for VA benefits in 1975 and 1994, undermines the veracity of his allegations that he was "intimidated" from filing a claim for a psychiatric disorder after service.  

Based on the discussion above, the Board finds that the Veteran is not a reliable historian and that his allegations of psychiatric symptoms in service and treatment shortly after service is not supported by any objective or credible evidence.  Buchanan v. Nicholson, supra; Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  Nevertheless, it was the June 2011 VA examiner's opinion that the Veteran's dysthymic disorder was precipitated by his period of military service. Although the Board finds that the Veteran to be a questionable historian, the opinion presented by the VA examiner carries significant probative weight. As the evidence in its entirety is in equipoise as to origins of the currently diagnosed dysthymic disorder, service connection for this condition is warranted.  

In reaching its conclusion, the Board has resolved the doctrine of reasonable doubt in the favor of the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.  



ORDER

Service connection for PTSD is denied.  

Service connection for a dysthymic disorder is granted.  





____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


